NO. 07-03-0194-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                         MAY 5, 2003

                            ______________________________


                               IN RE TIMOTHY HUSEMAN
                          _________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                  MEMORANDUM OPINION


       Relator Timothy Huseman seeks a writ of mandamus ordering respondent, the

Honorable David Gleason, allegedly the Judge of the 47th District Court of Randall County

(the trial court),1 to act on certain motions relator asserts have been filed in Cause Number

51,363-A in the trial court. We deny the petition.


       On April 29, 2003, relator filed with the clerk of this court a pleading entitled Petition

for Writ of Mandamus. Relator alleges that he has previously filed various post-hearing

motions relating to an Order In Suit to Modify Parent-Child Relationship and Order on

Petition In Intervention for Conservatorship. He further alleges that he has written letters

to respondent and to the clerk of the trial court attempting to obtain action on his post-

       1
           Judge Gleason is no longer judge of the 47th District Court of Randall County.
hearing motions, all to no avail. We are requested to issue a writ of mandamus directing

Judge Gleason to rule on relator’s motions.


       In support of the petition for writ of mandamus, relator attaches unsworn, uncertified

copies of some of the motions and letters he references. He does not attach copies of

letters to Judge Gleason requesting setting of or action on the motions or presenting the

motions to respondent for action.


         When petition for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to relator’s claim for relief

and that was filed in any underlying proceeding, and a properly authenticated transcript

of any relevant testimony from any underlying proceeding including any exhibits offered

in evidence or a statement that no testimony was adduced in connection with the matter

complained of. TEX . R. APP . P. 52.7(a).


       Relator’s petition contains only allegations. Certified, sworn copies of the motions

and correspondence referenced in the petition are not attached or furnished. Relator has

not presented a record which shows entitlement to the relief sought, or upon which we are

authorized to act.


       The petition for writ of mandamus is denied.




                                               2
    Phil Johnson
    Chief Justice




3